Citation Nr: 0728230	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-66 13	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for asbestosis for the period from March 26, 2003 to 
March 28, 2006.

2.  Entitlement to an initial evaluation in excess of 30 
percent for asbestosis for the period from March 29, to 
August 10, 2006.

3.  Entitlement to an initial evaluation in excess of 60 
percent for asbestosis for the period beginning on August 11, 
2006.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) for the 
period from March 16, to September 28, 2004.

5.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD for the period beginning on September 29, 
2004.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, wherein the RO granted 
service connection for asbestosis and PTSD; initial 
noncompensable and 30 percent disability evaluations were 
assigned from March 26, 2003 and March 16, 2004, 
respectively.

By a September 2003 rating action, the RO increased the 
evaluation for asbestosis to 10 percent, effective March 26, 
2003.  In a December 2005 rating action, the RO increased the 
evaluation for PTSD from to 50 percent, effective September 
29, 2004.  

In May 2006, the Board granted the veteran's motion to 
advance this case on its docket.  That same month, the Board 
remanded the instant claims to the RO for additional 
development.  The requested development has been completed 
and the case has returned to the Board for appellate review. 

In a January 2007 rating action, the Appeals Management 
Center increased the evaluation for asbestos to 30 percent, 
effective March 29, 2006, and to 60 percent thereafter.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
veteran's claims remain on appeal before the Board.

In a statement, prepared by the veteran and received by the 
RO in April 2007, he requested entitlement to additional 
compensation for dependent grandchildren.  As this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.  

The issues of entitlement to an initial evaluation in excess 
of 30 percent for PTSD for the period from March 16, to 
September 28, 2004, and in excess of 50 percent thereafter 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from March 26, 2003 to March 28, 2006 
pulmonary function testing (PFT) showed post-bronchodilator 
forced vital capacity (FVC) findings of 85 percent predicted 
and diffusion lung capacity using the single breath method 
(DLCO (SB)) of 70 percent predicted.  

2.  For the period from March 29, to August 19, 2006, PFT 
revealed post-bronchodilator FVC findings of 83 percent 
predicted and a pre-bronchodilator DLCO (SB) score of 84 
percent predicted.

3.  For the period from August 11, 2006, PFT testing revealed 
post-bronchodilator FVC findings of 69 percent predicted.  
DLCO (SB) scores were not reported. 
4.  During the entire appeal period, there was no evidence of 
cor pulmonale (right heart failure), pulmonary hypertension, 
or that service-connected asbestosis required outpatient 
oxygen therapy.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent asbestosis were not met for the period from 
March 26, 2003 to March 28, 2006.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Part 4, Diagnostic 
Code 6833 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for asbestosis were not met for the 
period from March 29, to August 10, 2006.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Part 4, Diagnostic 
Code 6833.

3.  The criteria for a disability evaluation in excess of 60 
percent for asbestosis have not been met during the period 
beginning August 11, 2006.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.97, Part 4, Diagnostic Code 6833.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

This appeal arises from a disagreement with an initial rating 
following the RO's grant of service connection for 
asbestosis.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted the claim is substantiated, any deficiency in the 
VCAA notice is not prejudicial and further VCAA notice is 
generally not required.  Dunlap v. Nicholson, 21 Vet App 112 
(2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  
The United States Court of Appeals for the Federal Circuit 
has also held that additional VCAA notice is not required 
when there is an appeal from the initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No further VCAA notice was required once the RO 
awarded service connection for asbestosis in June 2003. 

Regarding VA's duty to assist the appellant with his claim, 
service medical record, post-service VA and private 
examination and clinical treatment reports, and statements, 
prepared by the veteran and his spouse, have been associated 
with the claims files.  

In addition, the veteran was examined by VA in August 2006 
for the purpose of determining the current severity of any 
currently present asbestosis.  There is no evidence or 
contention that the asbestosis has changed since that 
examination.

Relevant Laws and Regulations

General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2006).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court later held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings. Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Asbestosis is evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6833, which provides that the disease is to be rated in 
accordance with the General Rating Formula for Interstitial 
Lung Disease.

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of a 100 percent rating where Forced Vital 
Capacity (FVC) is less than 50 percent predicted, or; where 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) is less than 40-percent 
predicted, or; where the maximum exercise capacity is less 
than 15 ml/kg/minute oxygen consumption with 
cardiorespiratory limitation, or; where cor pulmonale or 
pulmonary hypertension, is present or; where the veteran 
requires outpatient oxygen therapy.  Id.  

A 60 percent rating is warranted where the evidence shows FVC 
of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55- 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/minute oxygen consumption with cardiorespiratory 
limitation.  

A 30 percent rating is warranted where the evidence shows FVC 
of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-
percent predicted.  

A 10 percent rating is warranted where the evidence shows FVC 
of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-
percent predicted.  Id.

When rating interstitial lung disorders, it is VA policy to 
rate the disability based on post-bronchodilator (italics 
added) use.  61 Fed. Reg. 46,723 (Sept. 5, 1996).

Parenthetically, the Board observes that VA amended the 
ratings schedule for respiratory and cardiovascular 
conditions for claims received on or after October 6, 2006.  
See, Schedule for Rating Disabilities; Respiratory and 
Cardiovascular Systems, 71 Fed. Reg. 52458-52460 (October 6, 
2006) (codified at 38 C.F.R. § 4.96, Diagnostic Codes 6600, 
6603, 6604, 6825- 6833, and 6840-6845).  As the RO received 
the veteran's service connection claim for asbestosis on 
March 26, 2003, these changes are not for application in the 
instant appeal. 

Evaluation of asbestosis for the period from March 26, 2003 
to March 28, 2006

The RO granted service connection for asbestosis; an initial 
noncompensable evaluation was assigned, effective March 26, 
2003.  The RO based its determination on private medical 
report, which contained evidence that the veteran had pleural 
plaques consistent with asbestosis exposure.  

By a September 2003 rating action, the RO increased the 
disability evaluation for the service-connected asbestosis 
from noncompensable to 10 percent, effective March 28, 2006.  
The RO based its determination on private pulmonary function 
test results, dated in April 2003, which showed post-
bronchodilator scores for FVC of 85 percent predicted.  DLCO 
(SB) was 70 percent predicted.  It was not indicated whether 
these finding was pre or post-bronchodilator use.  These PFT 
findings do not meet the criteria for a rating higher than 10 
percent under Diagnostic Code 6833 for the period from March 
23, 2003 to March 28, 2006. 

Evaluation of asbestosis for the period beginning March 29, 
2006.

Private PFT results, dated March 27, 2006, contain post-
bronchodilator FVC findings of 83 percent predicted, and a 
DLCO (SB) pre-bronchodilator score of 84 percent predicted.  
A resting and exercise oximetry report noted that the veteran 
walked at a moderate pace with no complaints of shortness of 
breath.  

Private PFT results, dated March 29, 2006, contain FVC and 
DLCO (SB) findings of 76 and 84 percent predicted, 
respectively; it was not indicated whether such findings were 
pre or post-bronchodilator use.  A conclusion that the 
veteran had mild obstruction with good bronchodilator 
responsiveness and a normal "DLCO" was recorded. 

An April 2006 VA PFT report contains post-bronchodilator FVC 
findings of 69 percent predicted.  A DLCO (SB) score was not 
recorded.  An addendum to the VA PFT test indicated that the 
veteran's PFT's were suggestive of a moderate obstructive 
ventilator defect, which was lower than previous values.  

The veteran has coronary artery disease and hypertension, and 
has undergone coronary artery bypass grafting.  There have 
been no reports, however, of cor pulmonale, pulmonary 
hypertension, need for outpatient oxygen therapy, or 
limitation of exercise capacity as envisioned in the criteria 
for a 100 percent evaluation.

The aforementioned private and VA PFT findings of March and 
August 2006, respectively, contain no findings warranting 
higher than a 30 percent rating for asbestosis for the period 
from March 29, to August 10, 2006, and a 60 percent 
evaluation thereafter under Diagnostic Code 6833.  

Since this claim deals with the ratings assigned following 
the original claim for service connection, consideration has 
been given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, 12 Vet. App. 119 would 
be in order.  The Board finds that percent ratings assigned 
to the service-connected asbestosis properly reflect the 
highest level of disability for the specific periods in 
question.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice. The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's asbestosis has 
not required frequent periods of hospitalization.  While the 
veteran has maintained that his asbestosis has caused some 
difficulty in maintain employment, he has not reported any 
loss of income or job opportunities from the disability.  
Marked interference with employment or need for frequent 
hospitalization has not been shown.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  
38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against a finding for 
initial evaluations in excess of 10 percent for the veteran's 
asbestosis for the period from March 26, 2003 to March 28, 
2006, and 30 percent for the period from March 29, to August 
10, 2006 and 60 percent thereafter, the benefit-of-the-doubt 
rule is inapplicable and the claims must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).


ORDER

An initial evaluation in excess of 10 percent for asbestosis 
for the period from March 26, 2003 to March 28, 2006 is 
denied. 

An initial evaluation in excess of 30 percent for asbestosis 
for the period from March 29, to April 10, 2006 is denied. 

An initial evaluation in excess of 60 percent for the period 
from August 11, 2006 is denied. 


REMAND

On a VA Form 9, received in conjunction with the asbestosis 
appeal, the veteran requested a hearing before a Board 
Veterans Law Judge at the RO, i.e., Travel Board hearing.  
While a hearing was scheduled for April 2004, it was canceled 
at the veteran's request by his representative in March 2004.  

On a VA Form 9, received in April 2007, in conjunction with 
the PTSD appeal, the veteran requested a Travel Board 
hearing.  Accompanying the veteran's VA Form 9, however, was 
an Appeal Hearings Option Form, in which he clarified that he 
was requesting a hearing at the RO before a Decision Review 
Officer, i.e., RO hearing.  

The veteran is entitled to this hearing.  He has not yet been 
afforded the opportunity for a hearing. 

In addition, the veteran also indicated on the April 2007, 
Form 9 that he had received treatment for PTSD, from the 
Jamaica Plains VA Medical Center (VAMC) in Boston, 
Massachusetts.  While treatment records from the 
aforementioned VAMC, dated from 2004 to August 2006, are 
contained in the claims files, more recent reports are 
absent.  Under the VCAA, VA also has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(3) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a RO 
hearing in conjunction with his pending 
appeal for initial evaluations in 
excess of 30 percent for PTSD, for the 
period from March 16, to September 28, 
2004, and 50 percent thereafter.  After 
the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

2.  Obtain copies of all records of the 
veteran's treatment for PTSD at the 
Jamaica Plains VAMC from August 2006 to 
the present.  If the requested records 
can not be obtained, documentation as 
to their absence must be recorded in 
the claims folders.

3.  After ensuring the development is 
complete, re-adjudicate the claims on 
appeal.  If the claims remain denied, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


